Citation Nr: 1029568	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation greater than 30 percent 
for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to August 
1983. 

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 2008 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The veteran testified before the undersigned Acting Veterans Law 
Judge in May 2010.  A transcript of the hearing is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his hearing before the undersigned Acting Veterans Law Judge, 
the Veteran and his witness testified that his PTSD symptoms have 
worsened since his last VA examination in November 2007 and 
testified as to the type and severity of his symptoms.

The U.S. Court of Appeals for Veterans Claims has held that when 
a Veteran alleges that his service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that the Veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  The most recent VA 
examination for PTSD was conducted in November 2007, and was 
conducted for the primary purpose of determining the presence and 
etiology of the condition.  Considering the remote nature of this 
report, coupled with the testimony of the Veteran and his witness 
suggesting that PTSD symptoms have worsened, a current VA 
examination is warranted prior to adjudication of the claim for a 
higher initial evaluation for PTSD.  See also 38 C.F.R. § 
3.159(c)(4) (2009).

Further, during his hearing, the Veteran and his witness 
testified that he had had difficulties with his employer as a 
result of his PTSD symptoms, and that his family physician had 
put him off work for six to ten weeks at a time for stress.  The 
Veteran has therefore raised the issue of a total disability 
rating for compensation based on individual unemployability 
(TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (once a veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The Court recently held that a request for 
TDIU is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is based 
has already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009).  If the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of that 
disability is warranted.  Id at 455.  Therefore, on remand, the 
RO readjudication of the Veteran's claim for a higher initial 
disability evaluation for PTSD should include the issue of TDIU.

In addition, the Veteran's claim for service connection for 
hypertension includes the theory that it is secondary to his 
service-connected PTSD.  An October 2007 Agent Orange Registry 
examination shows that he is diagnosed with hypertension.  He is 
also service-connected for PTSD.  However, he has not been 
accorded VA examination to determine the nature, extent and 
etiology of his claimed hypertension.  This must be done.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 C.F.R. § 3.159(c)(4).

Finally, the Veteran and his witness testified that he had been 
treated by private treating physicians for both PTSD and 
hypertension.  The Veteran was to have submitted these records, 
and the record was held open for thirty days to allow him to do 
this.  However, to date, no private treatment records or 
statements have been received.  Notwithstanding, as the claim is 
being remanded for additional VA examination, these records will 
also be requested.  See 38 C.F.R. § 3.159(c)(1) (2009).

The Board reminds the veteran that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should ask the Veteran to 
identify any and all VA and non-VA medical 
health care providers and facilities at 
which he received treatment for his PTSD 
and hypertension.  After obtaining all 
necessary release of private treatment 
records, the RO/AMC should obtain all VA 
and non-VA treatment records of which VA 
has notice. 

2.  Thereafter, the RO or AMC should 
schedule the Veteran for VA examinations to 
determine the nature, extent, and etiology 
of his claimed hypertension, and the nature 
and etiology of his service-connected PTSD.  

The claims file must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should determine whether the 
Veteran currently has or has had at anytime 
during the pendency of his claim any 
acquired psychiatric disorders other than 
PTSD.  With respect to each such disorder, 
the examiner should provide an opinion as 
to whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service or service-connected PTSD, 
to include whether it was permanently 
worsened by the PTSD.

The examiner should identify all current 
manifestations of the Veteran's PTSD and 
the manifestations of any other acquired 
psychiatric disorders present during the 
period of this claim that the examiner 
believes are etiologically related to the 
Veteran's active service or PTSD.

The examiner should also provide an opinion 
concerning the current degree of social and 
industrial impairment resulting from the 
PTSD and any other acquired psychiatric 
disorders present during the period of this 
claim that the examiner believes are 
etiologically related to the Veteran's 
active service or PTSD.  This should 
include a discussion of the impact, if any, 
that the Veteran's PTSD affects his ability 
to obtain and maintain gainful employment.  
In addition, the examiner should provide a 
GAF score with an explanation of the 
significance of the score assigned for the 
Veteran's PTSD and any other acquired 
psychiatric disorders present during the 
period of this claim that the examiner 
believes are etiologically related to the 
Veteran's active service or PTSD.

The examiner should proffer an opinion as 
to whether it at least as likely as not 
(i.e. 50 percent or greater probability) 
that the Veteran's currently has 
hypertension: 

(1) had its onset during the Veteran's 
active service;
(2) had it onset within one year 
following the Veteran's discharge from 
active service;
(3) is etiologically related to the 
Veteran's military service or any 
incident therein; or 
(4) is etiologically related to, or 
aggravated by, any service-connected 
disability(ies) including, in 
particular, his PTSD.  

In rendering these opinions please note 
that "aggravation" means a chronic or 
permanent worsening of the underlying 
condition (versus a temporary flare-up of 
symptoms) beyond its natural progression. 
If aggravation is present, the clinician 
should indicate, to the extent that is 
possible, the approximate level of 
disability before the onset of the 
aggravation.

The rationale for all opinions expressed 
should also be provided.

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claim for entitlement to service connection 
for hypertension, including as secondary to 
the service-connected PTSD, and to an 
initial evaluation greater than 30 percent 
for the service-connected PTSD including 
entitlement to TDIU, with application of 
all appropriate laws and regulations, 
including consideration of lay statements, 
and consideration of any additional 
information obtained as a result of this 
remand.  If the benefits sought are not 
granted in full, the Veteran should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  
Thereafter, the appeal must be returned to 
the Board for appellate review. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


